ICJ_154_DelimitationContinentalShelf_NIC_COL_2016-04-28_ORD_01_NA_00_FR.txt.                           INTERNATIONAL COURT OF JUSTICE


                            REPORTS OF JUDGMENTS,
                         ADVISORY OPINIONS AND ORDERS


                     QUESTION OF THE DELIMITATION
                       OF THE CONTINENTAL SHELF
                   BETWEEN NICARAGUA AND COLOMBIA
                       BEYOND 200 NAUTICAL MILES
                      FROM THE NICARAGUAN COAST
                            (NICARAGUA v. COLOMBIA)


                             ORDER OF 28 APRIL 2016




                                 2016
                          COUR INTERNATIONALE DE JUSTICE


                              RECUEIL DES ARRÊTS,
                       AVIS CONSULTATIFS ET ORDONNANCES


                      QUESTION DE LA DÉLIMITATION
                        DU PLATEAU CONTINENTAL
                   ENTRE LE NICARAGUA ET LA COLOMBIE
                      AU‑DELÀ DE 200 MILLES MARINS
                      DE LA CÔTE NICARAGUAYENNE
                            (NICARAGUA c. COLOMBIE)


                          ORDONNANCE DU 28 AVRIL 2016




4 CIJ1096.indb 1                                           23/02/17 08:47

                                                 Official citation :
                     Question of the Delimitation of the Continental Shelf between Nicaragua
                      and Colombia beyond 200 Nautical Miles from the Nicaraguan Coast
                               (Nicaragua v. Colombia), Order of 28 April 2016,
                                           I.C.J. Reports 2016, p. 231




                                            Mode officiel de citation :
                       Question de la délimitation du plateau continental entre le Nicaragua
                      et la Colombie ­au-delà de 200 milles marins de la côte nicaraguayenne
                             (Nicaragua c. Colombie), ordonnance du 28 avril 2016,
                                            C.I.J. Recueil 2016, p. 231




                                                                                1096
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-157291-9




4 CIJ1096.indb 2                                                                               23/02/17 08:47

                                                   28 APRIL 2016

                                                     ORDER




                     QUESTION OF THE DELIMITATION
                       OF THE CONTINENTAL SHELF
                   BETWEEN NICARAGUA AND COLOMBIA
                       BEYOND 200 NAUTICAL MILES
                      FROM THE NICARAGUAN COAST
                        (NICARAGUA v. COLOMBIA)




                       QUESTION DE LA DÉLIMITATION
                        DU PLATEAU CONTINENTAL
                   ENTRE LE NICARAGUA ET LA COLOMBIE
                      ­AU-DELÀ DE 200 MILLES MARINS
                       DE LA CÔTE NICARAGUAYENNE
                        (NICARAGUA c. COLOMBIE)




                                                  28 AVRIL 2016

                                                  ORDONNANCE




4 CIJ1096.indb 3                                                   23/02/17 08:47

                                                                                                231



                                   COUR INTERNATIONALE DE JUSTICE

                                                    ANNÉE 2016
                                                                                                          2016
                                                     28 avril 2016                                       28 avril
                                                                                                       Rôle général
                                                                                                         no 154
                         QUESTION DE LA DÉLIMITATION
                          DU PLATEAU CONTINENTAL
                      ENTRE LE NICARAGUA ET LA COLOMBIE
                         AU‑DELÀ DE 200 MILLES MARINS
                         DE LA CÔTE NICARAGUAYENNE
                                         (NICARAGUA c. COLOMBIE)




                                                  ORDONNANCE


                      Le président de la Cour,
                      Vu l’article 48 du Statut de la Cour et les articles 44 et 79, paragraphe 9,
                    de son Règlement,
                       Vu la requête déposée au Greffe de la Cour le 16 septembre 2013, par
                    laquelle la République du Nicaragua a introduit une instance contre la
                    République de Colombie concernant un différend relatif à « la délimita‑
                    tion entre, d’une part, le plateau continental du Nicaragua s’étendant
                    au‑delà de 200 milles marins des lignes de base à partir desquelles est
                    mesurée la largeur de la mer territoriale du Nicaragua et, d’autre part, le
                    plateau continental de la Colombie »,
                       Vu la première demande formulée par le Nicaragua dans sa requête,
                    par laquelle la Cour a été priée de déterminer « [l]e tracé précis de la fron‑
                    tière maritime entre les portions de plateau continental relevant du Nica‑
                    ragua et de la Colombie au‑delà des limites établies par la Cour dans son
                    arrêt du 19 novembre 2012 », et sa deuxième demande, par laquelle la
                    Cour a été priée de déterminer « [l]es principes et les règles de droit inter‑
                    national régissant les droits et obligations des deux Etats concernant la
                    zone de plateau continental où leurs revendications se chevauchent et
                    l’utilisation des ressources qui s’y trouvent, et ce, dans l’attente de la déli‑

                                                                                                  4




4 CIJ1096.indb 13                                                                                            23/02/17 08:47

                       délimitation du plateau continental (ordonnance 28 IV 16) 232

                    mitation de leur frontière maritime au‑delà de 200 milles marins de la
                    côte nicaraguayenne »,
                       Vu l’ordonnance en date du 9 décembre 2013, par laquelle la Cour a
                    fixé au 9 décembre 2014 et au 9 décembre 2015 les dates d’expiration des
                    délais pour le dépôt, respectivement, du mémoire de la République du
                    Nicaragua et du contre‑mémoire de la République de Colombie,
                      Vu les exceptions préliminaires d’incompétence de la Cour et d’irrece‑
                    vabilité de la requête qui ont été soulevées par le Gouvernement de la
                    République de Colombie le 14 août 2014 ;
                      Considérant que le dépôt des exceptions préliminaires de la République
                    de Colombie a eu pour effet, en vertu de l’article 79, paragraphe 5, du
                    Règlement de la Cour, de suspendre la procédure sur le fond ;
                      Considérant que la Cour, par son arrêt en date du 17 mars 2016, a
                    déclaré qu’elle avait compétence, sur la base de l’article XXXI du pacte
                    de Bogotá, pour connaître de la première demande formulée par le Nica‑
                    ragua dans sa requête, et que cette demande était recevable ;
                      Considérant que, par lettre en date du 1er avril 2016, les deux Parties
                    ont été informées par le greffier que le président de la Cour tiendrait une
                    réunion le 21 avril 2016, conformément à l’article 31 du Règlement de la
                    Cour, afin de s’enquérir de leurs vues sur la suite de la procédure ;
                       Considérant que, par lettre en date du 20 avril 2016, l’agent de la Répu‑
                    blique de Colombie a informé le greffier que ni le coagent ni lui‑même ne
                    seraient en mesure d’assister à la réunion convoquée par le président ; qu’il a
                    cependant précisé, au sujet de la date d’expiration du délai pour le dépôt du
                    contre‑mémoire de la Colombie, que son gouvernement « se fond[ait] sur
                    l’esprit de l’ordonnance rendue par la Cour le 9 décembre 2013 … prévoyant
                    que la Colombie disposer[ait] de douze mois à compter de la date du dépôt
                    du mémoire du Nicaragua pour exercer son droit de faire valoir ses
                    moyens » ;
                      Considérant que, au cours de la réunion que le président a tenue le
                    21 avril 2016 avec l’agent du Nicaragua, celui‑ci a sollicité un délai sup‑
                    plémentaire de quatre à cinq mois pour le dépôt du mémoire, le Nicara‑
                    gua ayant déjà commencé l’élaboration de ladite pièce avant la suspension
                    de la procédure sur le fond ; que l’agent du Nicaragua a indiqué n’avoir
                    pas d’objection à ce que la Colombie dispose d’un délai de douze mois, à
                    compter de la date du dépôt du mémoire, pour l’élaboration de son
                    contre‑mémoire ;
                       Considérant que le demandeur et le défendeur se sont initialement vu
                    accorder un délai de douze mois pour l’élaboration du mémoire et du
                    contre‑mémoire, respectivement ; que le demandeur a déjà bénéficié d’une
                    partie de ce délai avant la suspension de la procédure sur le fond ; que,
                    dans les circonstances de l’espèce et compte tenu des vues des Parties, il
                    convient d’accorder à chacune d’elles un délai qui tienne compte de cette
                    situation particulière,

                                                                                                 5




4 CIJ1096.indb 15                                                                                     23/02/17 08:47

                       délimitation du plateau continental (ordonnance 28 IV 16) 233

                      Fixe comme suit les dates d’expiration des délais pour le dépôt des
                    pièces de la procédure écrite :
                      Pour le mémoire de la République du Nicaragua, le 28 septembre 2016 ;
                      Pour le contre‑mémoire de la République de Colombie, le 28 septembre
                    2017 ;
                      Réserve la suite de la procédure.

                      Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                    Paix, à La Haye, le vingt‑huit avril deux mille seize, en trois exemplaires,
                    dont l’un restera déposé aux archives de la Cour et les autres seront trans‑
                    mis respectivement au Gouvernement de la République du Nicaragua et
                    au Gouvernement de la République de Colombie.


                                                                           Le président,
                                                                  (Signé) Ronny Abraham.
                                                                              Le greffier,
                                                                 (Signé) Philippe Couvreur.




                                                                                                 6




4 CIJ1096.indb 17                                                                                     23/02/17 08:47

